Russell, C. J.
In Federal Land Bank of Columbia v. Shingler, 174 Ga. 352 (162 S. E. 815), it was held by this court that the secretary-treasurer of a local farm-loan association is not an agent of the Federal Land Bank which makes the loan. For that reason the conduct of Maynard Mashburn, as alleged in the petition, was not that of an agent of the.defendant; and the court erred in overruling the general demurrer. See Bjorkstam v. Federal Land Bank, 138 Wash. 456 (244 Pac. 981); Gantt v. Gunter, 225 Ala. 679 (145 So. 146.)
The decision of the controlling question in' this case arises upon a consideration of the cross-bill of exceptions, which challenges the correctness of the court’s ruling upon a general demurrer and a plea in bar. The main bill of exceptions complains of the court’s dismissal of the action by nonsuit. In the trial of a case, decision upon demurrer antedates the introduction of evidence; whereas the office of nonsuit is to dismiss the plaintiff’s case because the evidence introduced by the plaintiff does not sustain the allegations of the petition. The court should have sustained the general demurrer, and consequently should have dismissed the petition; and for this reason the introduction of evidence on the part of the plaintiff was nugatory.

Judgment reversed on the cross-bill of exceptions. Writ of error on main bill dismissed.


All the Justices concur.